Citation Nr: 0117319	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from December 8, 1941, to 
May 6, 1942, and was a prisoner of war (POW) from May 7, 
1942, to August 20, 1942.  He was in "no casualty status" 
from August 21, 1942, to October 9, 1942, and missing from 
October 10, 1942, to January 2, 1943.  He was again in "no 
casualty status" from January 3, 1943, to March 5, 1945, and 
had regular Philippine Army service from March 6, 1945, to 
March 1, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died on 
July [redacted], 1992, at the age of 74, with the immediate cause of 
death listed as a cerebrovascular accident (CVA).  The 
antecedent cause was listed as chronic obstructive pulmonary 
disease (COPD); the underlying cause was listed as pulmonary 
disease.  The entry for other significant conditions 
contributing to death contained a notation indicating right 
lung disease secondary to gunshot wound (GSW).  

2.  At the time of the veteran's death, 20 percent service-
connected disability ratings were in effect for three muscle 
injuries: residuals of GSW with injury to Muscle Group (MG) 
II, right shoulder; residuals of GSW with injury to MG XX, 
right back, and pleural cavity injury, as a residual of GSW 
with encysted pleurisy.  In addition, a 10 percent rating was 
in effect for residuals of GSW with injury to MG XXI.  A 
combined service-connected rating of 50 percent was in 
effect.  

3.  Neither a CVA nor COPD was shown during the veteran's 
active service or for many years thereafter.  

4.  The medical evidence of record fails to demonstrate that 
the veteran's death was related to service, or that any 
service-connected disability either caused, hastened, or 
contributed substantially or materially to cause his death.


CONCLUSIONS OF LAW

1.  Neither a CVA nor COPD was incurred in or aggravated by 
active military service, nor was a CVA manifested within the 
applicable postservice presumptive period.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 7105 (West 1991& Supp. 2000); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 
Stat. 2096 (2000).  This new statute eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist a claimant in developing 
evidence, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enlistment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the March 2000 statement of the case (SOC) that 
the evidence was not convincing that the veteran's death was 
due to service-connected disability, or that service-
connected disability hastened or contributed to the veteran's 
death.  It was noted that a private physician's opinion in 
support of the claim was not supported by complete rationale 
regarding whether or not the veteran's service-connected 
disabilities hastened or contributed to death.

These facts relate to the key issue in this case, and the 
December 1999 rating decision, as well as the SOC and a 
supplemental statement of the case (SSOC) from February 2001, 
informed the appellant that evidence was needed to show a 
relationship between her husband's postservice diagnoses of 
CVA due to COPD and his service-connected disabilities.  The 
RO provided adequate explanation for the basis of their 
denial, to include why a VA medical opinion was more 
probative that the private physician's statement she 
provided.  The Board concludes that the discussions in the 
rating decision, SOC, and SSOC informed her of the 
information and evidence needed to substantiate this claim, 
and adequately complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not made reference to any 
unobtained evidence that might aid her claim, or that might 
be pertinent to the bases for the denial of this claim.  The 
RO requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and was asked to assist in 
obtaining the evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

The death certificate discloses that the veteran died on July 
[redacted], 1992, at the age of 74, as a result of a CVA.  The 
antecedent cause was listed as COPD, and the underlying cause 
was listed as pulmonary disease.  The certificate lists, as 
another significant condition contributing to death, right 
lung disease secondary to a gunshot wound (GSW).  

At the time of the veteran's death, separate 20 percent 
ratings were in effect for residuals of GSW with injury to 
Muscle Group (MG) II, right shoulder; residuals of GSW with 
injury to MG XX, right back, and pleural cavity injury, as a 
residual of GSW with encysted pleurisy.  In addition, a 10 
percent rating was in effect for residuals of GSW with injury 
to MG XXI.  These service-connected disability ratings were 
combined, pursuant to law, to an overall rating of 50 
percent.  

Service medical records (SMRs) are negative for complaints, 
findings, or treatment for symptoms of a CVA or COPD.  
Moreover, it has not been contended by the appellant that 
either of these disorders manifested during service, or even 
within many years of the veteran's separation from service, 
but that they resulted from the veteran's gunshot wound 
residuals, incurred in service.  

At a personal hearing in September 2000, the claimant 
testified in support of her claim.  She asserted that her 
husband's service-connected pleural cavity injury resulted in 
his death.  It was pointed out that a private physician had 
submitted statements to this effect.  

The claims file includes private and VA clinical records, 
dated subsequent to the veteran's discharge from service in 
1946, until his death in 1992.  These records include private 
treatment records from 1968 through 1974 which reflect 
treatment for various ailments, to include right hemithorax 
changes on the right suggestive of an old fracture or 
infection with pleural reaction.  Additional records show 
that the veteran was seen for chest pain and a cough in 
September 1984.  At that time, chest X-ray was interpreted as 
showing right lung changes suggestive of the results of 
previous pleurisy or emphysema.  The left lung was clear.  
When he was examined by VA in December 1986, X-ray findings 
showed pulmonary infiltrations, right mid and lower lung 
fields, with residuals of pleural disease, right lateral and 
lower chest.  There were old healed fracture deformities, 
right sixth to tenth ribs anteriorly and laterally.  

COPD was initially diagnosed by a private physician in an 
April 1987 report.  Subsequently dated records show that the 
veteran was confined to the Veterans Memorial Medical Center 
(VMMC) in March 1991 due to COPD secondary to chronic 
bronchitis and pulmonary emphysema; pleural thickening, 
right, secondary to GSW (restrictive lung disease).  He was 
hospitalized again at that facility in November 1991 due to 
COPD secondary to chronic bronchitis and pulmonary emphysema; 
pneumonia, right lung.  

The private physician who signed the veteran's death 
certificate was interviewed by a VA Field Examiner on October 
22, 1992.  At that time, the physician reported that the 
veteran had consulted him on several occasions but no records 
of treatment had been kept.  He indicated that a CVA was the 
immediate cause of the veteran' death, in that his blood 
pressure extremely high.  He also indicated that COPD caused 
the veteran's death, because he was suffering from asthma and 
there was phlegm inside.  He stated that he also mentioned 
right lung disease secondary to GSW on the death certificate 
as a condition contributing to death, but he added that this 
disorder actually had nothing to do with the cause of death.  
He said that it resulted in pain that might have caused 
irritation that caused hypertension.  

The appellant, in an October 22, 1992, deposition, stated 
that, on the date of the veteran's death, he was complaining 
of pain on the right side of his body.  She stated that he 
also complained of difficulty breathing.  

A private physician provided a statement dated in September 
1999 which included a history of the veteran's treatment 
since 1968.  Specifically, it was noted that the veteran was 
seen in 1968 for an acute respiratory infection, in 1971 for 
symptoms compatible with previous emphysema, in 1974 for 
right hemithorax changes on the right suggestive of an old 
fracture or infection with pleural reaction, and in 1984 for 
pleural thickening in the right mid lung and base from 
previous pleurisy and emphysema.  He included a statement in 
which he opined that the veteran's right lung disease 
secondary to GSW contributed to the veteran's death.  In 
another statement dated in March 2000, this private physician 
stated that, due to the veteran's service-connected 
disabilities, he was very susceptible to recurrent 
respiratory infections during his retirement years.  He had 
an insidious onset of chronic pulmonary emphysema due to 
chronic pulmonary insufficiencies or impairments.  The 
physician opined that these could be attributed to fibrotic 
pulmonary disease as a consequence of the service-connected 
disabilities.  Therefore, he concluded that the service-
connected disabilities recorded upon discharge from service 
could be linked to one of the veteran's causes of death - 
COPD.  

A medical opinion was requested by a VA staff physician who 
specializes in pulmonary disorders, in September 2000.  In 
his October 2000 reply, the VA physician stated that the 
issue was "As to whether veteran's GSW injury to the pleural 
cavity with encysted pleurisy caused his right lung disease 
which significantly contributed to his death."  He added 
that the issues raised by the private physician's 
aforementioned opinion included (a) whether the veteran was 
susceptible to infection due to the GSW injury; (b) whether 
pulmonary emphysema resulted from the history of GSW; (c) and 
whether the cause of death was CVA and COPD and whether COPD 
was due to the GSW injury to the pleural cavity.  

The VA pulmonary physician stated that the veteran's death 
was due to CVA that had "no relation at all to his COPD."  
He added that death due to a CVA is due to the size of the 
insult to the area of the brain involved.  In further 
explanation, he stated that the veteran had an increased risk 
for pulmonary infections because of his COPD but not because 
of his pleural reaction due to his GSW.  COPD was due to 
chronic bronchitis and pulmonary emphysema, the most common 
cause of which was smoking, and he noted that the veteran did 
indeed have a history of smoking.  The pulmonary specialist 
added that the pleural cavity injury due to the GSW 
"definitely" did not cause COPD.  Finally, the physician 
noted that the GSW to the pleural cavity could have resulted 
to the development of the right pleural changes probably due 
to hemithorax.  This pleural abnormality could cause a 
restrictive ventilatory defect, the degree of which had never 
been documented.  

Pertinent Laws and Regulations

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, in that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2000).  


Analysis

As noted earlier, the veteran's SMRs are negative for any 
indication of a CVA or COPD.  Similarly, there is no evidence 
of these disorders until many years after separation from 
service, nor is there any contention that they had their 
origins in service.  Accordingly, there is no basis for 
concluding that these disorders were incurred during service.  

As previously noted in statements made in September 1999 and 
March 2000, a private physician has stated that the veteran 
was susceptible to infection due to the GSW injury to the 
pleural cavity, that pulmonary emphysema resulted from the 
history of GSW, that the cause of death was a CVA and COPD, 
and that COPD was due to the GSW injury to the pleural 
cavity.  In an opinion from October 2000, a VA physician 
determined that the veteran's service-connected GSW residuals 
did not contribute materially or substantially in the 
veteran's death.  

With regard to the private physician's opinion, the Board 
finds that the opinion is entitled to little probative 
weight, in that it is not supported by the medical evidence 
of record.  The Board notes that the physician who actually 
signed the veteran's death certificate has provided an 
opinion in which he opined that the veteran's pleural cavity 
injury had nothing to do with the veteran's death.  This 
opinion was supported by the recent VA examiner's conclusion 
that the veteran's death was due to COPD, an obstructive 
disease, and not due to his pleural cavity injury, a 
restrictive lung disease.  Simply put, the pulmonologist 
noted that pleural cavity injury would not cause COPD.  The 
private physician's opinion in favor of the claim has been 
considered, but it does not factually establish or explain 
the sequence of medical causation using the facts applicable 
in the veteran's case.  The private physician who signed the 
death certificate in 1992, and the VA specialist's opinion 
from March 2000, both point out that the veteran's death was 
not of service origin, in that COPD does not result from 
pleural cavity injury.  

Moreover, the Board acknowledges that we must account for the 
evidence that we find persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In making the above determination, the Board notes 
that it is our responsibility to weigh the credibility and 
probative value of the evidence and, in so doing, we may 
accept one medical opinion and reject others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  That is why we have accorded greater 
evidentiary weight to the pulmonary specialist who reviewed 
the record and opined that no service-connected disability 
was implicated in the death of the veteran.

Under these circumstances, the preponderance of the evidence 
is against the claim to establish service connection for the 
cause of the veteran's death.  The Board has considered the 
assertions that the veteran's service-connected disabilities 
caused or hastened his death.  While we respect the apparent 
sincerity of the appellant in her belief in the merit of her 
claim, and acknowledge that she is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, she is not competent to link those manifestations to 
service on medical causation or etiology.  The resolution of 
issues which involve medical knowledge, such as the diagnosis 
of disability and determination of medical etiology and/or 
cause of death, require professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

